Citation Nr: 1143589	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-02 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.  During the hearing he also submitted a waiver of initial agency of original jurisdiction (AOJ) review of evidence he submitted.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any currently diagnosed hearing loss did not have its onset in service, or within one year thereafter, and is not etiologically linked to the Veteran's service, or any incident therein.

2.  Any currently diagnosed tinnitus is not etiologically linked to the Veteran's service or any incident therein.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159; see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, the Board observes that the RO issued VCAA notice to the Veteran in an August 2008 letter which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess, 19 Vet. App. at 473.  The August 2008 VCAA notice was issued prior to the January 2009 rating decision from which the instant appeals arise.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decision.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, a VA medical examination report and treatment records are of record, as well as a January 2009 private audiological examination report.  Also of record are written statements of the Veteran's friend regarding his observations of the Veteran both before and after his service and another veteran who served with him aboard the USS Atka regarding the Veteran's duties.  The Veteran's and his representative's written contentions are also of record.  Finally, a transcript of the Veteran's testimony at his personal hearing is also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

With respect to the VA audiological examination provided the Veteran in December 2008, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the December 2008 VA examination and opinion is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on physical examination, and provided rationale for the opinion regarding the etiology of his tinnitus and for why a medical opinion could not be given regarding the etiology of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(3) (2011); see 38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.309(a) (2011) (listing applicable chronic diseases, including organic diseases of the nervous system).

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran and his representative contend that he currently has hearing loss as a result of his in-service exposure to noise while loading shells into the 5-inch gun aboard the USS Atka during general quarters exercises.  He states that he served in this capacity for approximately two years.  During his hearing, the Veteran testified that his quarters were located right above the ship's engines, causing further exposure to loud noises.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise loading shells in a 5-inch gun and being quartered above the ship's engines during his two years aboard the USS Atka and that he first noticed tinnitus in service and hearing loss after his discharge when he started college.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

A December 2008 VA audiological examination shows that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  A January 2009 private audiogram also appears to show that the Veteran has impaired hearing for VA purposes.  While the evidence reveals that the Veteran currently suffers from diagnosed bilateral hearing loss and tinnitus, the Board finds that the preponderance of the competent evidence of record does not etiologically link the Veteran's current hearing loss or tinnitus to his service or any incident therein.

The Board observes that the service treatment records show no relevant complaints, findings, treatment or diagnoses for hearing loss or tinnitus.  His December 1952 enlistment physical examination report shows that whispered and spoken voice testing was 15/15 bilaterally.  Moreover, the Veteran's separation examination, performed in July 1956, revealed whispered and spoken voice testing was 15/15 bilaterally.  Finally, there is no evidence pertaining to hearing loss within one year of the Veteran's discharge from service.  In this respect, a June 1958 Medical History report shows the Veteran denied any problems with his ears.  The accompanying Navy Reserve medical examination report also shows that whispered and spoken voice testing was 15/15 bilaterally.  This post-active service evidence of normal hearing weighs against any assertion of experiencing a continuity of symptomatology since service.

The December 2008 VA audiological examiner, while noting the Veteran's history of in-service noise exposure and post-service noise exposure working in the oil fields and the whispered voice tests in service, indicated that without data to compare with current findings, an opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  The examiner further opined that the Veteran's current tinnitus is likely as not, a symptom of his hearing loss.  The objective evidence of record does not show findings or treatment for hearing loss or tinnitus until the December 2008 VA audiological examination-52 years after his discharge.  The Board finds this gap in time significant, and it weighs against the existence of a link between the Veteran's hearing loss and tinnitus and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Further, VA requested the Veteran submit evidence etiologically linking his current hearing loss and tinnitus to his service or any incident therein.  Although he testified that doctors have indicated there is such a link to him, he has not submitted any medical evidence etiologically linking his current bilateral hearing loss or tinnitus to service or any in-service noise exposure.  Finally, the Board finds that the service treatment records and the 1958 reservist medical history and examination reports are more contemporary to the time the Veteran alleges he first experienced bilateral hearing loss and tinnitus and are of more probative value than his and his friends' current recollections, given many years later.

For the foregoing reasons, the Board finds that the claims of service connection for hearing loss and tinnitus must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The appeal is denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


